Case 3:20-cv-00541-BJD-JBT Document 28 Filed 01/27/21 Page 1 of 2 PageID 331




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                              CASE NO.: 3:20-CV-00541-BJD-JBT
AUDREY TAYLOR,
         Plaintiff,
vs.

WAL-MART STORES EAST, L.P.
         Defendant.
                                                    /

      JOINT NOTICE OF COMPLIANCE WITH MEDIATION & SETTLEMENT

       Defendant, Wal-Mart Stores East, L.P., and Plaintiff, Audrey Taylor, (collectively “the

Parties”), hereby file their Joint Notice of Compliance with Mediation & Settlement. On

November 20, 2020, the Parties attended court ordered mediation; however, a settlement was not

reached at that time.

       The Parties continued to engage in meaningful settlement negotiations following

mediation, and on January 26, 2020 the Parties reached a settlement in this case.

Respectfully Submitted,                                 Respectfully Submitted,

/s/ Corey J. Portnoy____________                        /s/ Patricia Concepcion _  _
Corey J. Portnoy, Esq.                                  Patricia Concepcion, Esq.
Morgan & Morgan, P.A.                                   Florida Bar No.109058
76 South Laura Street                                   pconcepcion@hamiltonmillerlaw.com
Suite 1100                                              HAMILTON, MILLER & BIRTHISEL, LLP
Jacksonville, Florida 32202
Telephone:     (904) 361-4441                           150 Southeast Second Avenue, Suite 1200
Email: cportnoy@forthepeople.com                        Miami, Florida 33131
                                                        Telephone: (305) 379-3686

       DATED: January 27, 2021


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 27, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being



                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
  Case 3:20-cv-00541-BJD-JBT Document 28 Filed 01/27/21 Page 2 of 2 PageID 332




  served this day on all counsel of record or pro se parties identified on the following Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically notices of Electronic Filing.

                                                     /s/ Patricia Concepcion
                                                     Patricia Concepcion


                                               SERVICE LIST



Corey J. Portnoy, Esq.
Morgan & Morgan, P.A.
76 South Laura Street
Suite 1100
Jacksonville, Florida 32202
Telephone:     (904) 361-4441
Email: cportnoy@forthepeople.com
Attorneys for Plaintiff




                                                         2
                           150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                   TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
